Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 28, 2009                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  137967                                                                                               Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  KELLY SUE SYMONS, Personal Representative                                                                             Justices
  of the Estate of DANIEL A. SYMONS,
                 Plaintiff-Appellee,
  v                                                                SC: 137967
                                                                   COA: 269663
                                                                   Calhoun CC: 04-000769-NH
  DR. ROBERT J. PRODINGER,
            Defendant-Appellee,
  and
  DALE RUSSELL, P.A., and BATTLE CREEK
  EMERGENCY ROOM PHYSICIANS, P.C.,
           Defendants-Appellants,
  and
  BATTLE CREEK HEALTH SYSTEMS,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 13, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 28, 2009                       _________________________________________
           d0721                                                              Clerk